Citation Nr: 1541584	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication taken for a service-connected arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Angela Lowe, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The May 2012 rating decision denied entitlement to service connection for tinnitus.  A notice of disagreement was received in July 2012, a statement of the case was issued in December 2013, and a substantive appeal was received in January 2014.

The August 2013 rating decision denied entitlement to service connection for erectile dysfunction.  A notice of disagreement was received in August 2013, a statement of the case was issued in May 2015, and a substantive appeal was received in June 2015.

In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  At his hearing, the Veteran clarified that he had withdrawn issues of whether new and material evidence had been received to reopen the claim of entitlement to service connection for bilateral hearing loss, as well as entitlement to a rating in excess of 40 percent for arthritis of the lumbar spine.  These issues are therefore not before the Board for consideration.  

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the tinnitus is etiologically related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for tinnitus, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for tinnitus, which he claims is due to in-service noise exposure.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Tinnitus is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

At his August 2015 Board hearing, the Veteran testified that he was a cannoneer during service.  This is confirmed by his DD Form 214.  He testified that he "was around a 102 howitzer" and that he experienced "problems."  The Board accepts the lay description of the Veteran's in-service duties and finds that these descriptions of noise exposure are competent, credible, and consistent with his service.  See 38 U.S.C.A. § 1154(a).  

The Veteran also noted that, one morning in service, he woke up and had blood on his pillow.  The blood was coming from his right ear.  He sought medical treatment and was told that he had a ruptured eardrum.  He reported that they flushed out his ear and he "started to experience slight headaches and ... ringing in the ear."  He noted that "it wasn't constant enough for me really to ... complain about."  However, "as time went on, it started to become more constant...."  

Medical evidence of record reflects that the Veteran denied hearing loss on his July 1979 entrance medical history report but that he reported hearing loss on his March 1981 separation medical history report.  Tinnitus is not specifically complained of or diagnosed in the service treatment records.

Following service, the Veteran denied experiencing tinnitus when seeking medical treatment in January 2001, as well as at a November 2002 VA audio examination in connection with a hearing loss claim.

In July 2012 and October 2012 VA medical records, the Veteran reported that he has bothersome but intermittent tinnitus.  In a July 2013 treatment record, he reported that he has had bilateral tinnitus for the last five to ten years.  

At his September 2013 VA audio examination, the Veteran reported that his tinnitus had its onset approximate three or four years ago.  The examiner determined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  The examiner's rationale was that audiologic evaluation revealed bilateral hearing clinically normal, and that the Veteran had denied tinnitus at his November 2002 audiology examination.

As explained by his accredited representative at his August 2015 Board hearing, the Veteran contends that there was a miscommunication between him and his medical care providers and the VA examiners.  She noted that the Veteran's tinnitus has been coming and going since service, but that "it didn't become consistent and constant or worsening until about 2008."  The Veteran testified that he believed that his checking the box on his separation medical history report acknowledging hearing loss also applied to his tinnitus.

The Board finds that the Veteran is competent to report having had tinnitus since service.  The Board also finds no reason to doubt his credibility when reporting that his tinnitus has only become constant a few years ago but that he has experienced it intermittently since service.  The Board has considered the evidence of record, including the etiology opinion that appears in the September 2013 VA audio examination report.  The Board can find no reason to consider one piece of evidence more probative than the other.  The Board will therefore resolve reasonable doubt in the Veteran's favor and find that entitlement to service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has also claimed entitlement to service connection for erectile dysfunction.  At his August 2015 Board hearing, the Veteran asserted his belief that the erectile dysfunction is secondary to medication that he has been prescribed in connection with his service-connected arthritis of the lumbar spine.  No opinion has been sought on this particular theory of entitlement.  The Board therefore finds it necessary to remand this claim for the purpose of obtaining such an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the etiology of any current erectile dysfunction.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was incurred or aggravated as a result of medication that the Veteran takes for his service-connected arthritis of the lumbar spine.  

Any opinion expressed must be accompanied by a complete rationale.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


